       Case 1:19-cv-09565-AJN-RWL Document 35 Filed 09/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   9/1/21


  Michael S. McCants,

                          Plaintiff,
                                                                      19-cv-9565 (AJN)
                  –v–
                                                                           ORDER
  Team Electric, Inc.,

                          Defendant.




ALISON J. NATHAN, District Judge:

        On February 19, 2021, the Court ordered the parties to file a joint status report every six

months until the completion of arbitration. Dkt. No. 33. Having not received any status report,

the Court ordered the parties to file a joint status report by August 30, 2021. The Court is still

not in receipt of a status report.

        The parties shall file a joint status report by September 7, 2021. Failure to comply with

the Court’s orders may result in sanctions, including dismissal with prejudice.


        SO ORDERED.


Dated: September 1, 2021
       New York, New York


                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
